COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Frank and Clements
Argued at Richmond, Virginia


CLARENCE BOYD
                                            MEMORANDUM OPINION * BY
v.   Record No. 1372-00-2                JUDGE JEAN HARRISON CLEMENTS
                                              SEPTEMBER 25, 2001
VERA BOYD


                FROM THE CIRCUIT COURT OF MADISON COUNTY
                        Daniel R. Bouton, Judge

            Annie Lee Jacobs (Tracey C. Hopper; Parker,
            McElwain and Jacobs, P.C., on briefs), for
            appellant.

            Sarah Collins Honenberger (Shackelford,
            Thomas, Willis & Gregg, PLC, on brief), for
            appellee.


     Clarence Boyd (husband) appeals the trial court's equitable

distribution and spousal support awards to Vera Boyd (wife) in the

final decree of divorce.    Husband contends the trial court erred

(1) in failing to consider the tax consequences of his having to

sell some of the real estate to satisfy the court's equitable

distribution award, (2) in ordering husband to pay the equitable

distribution award to wife within sixty days of the date of entry

of the final decree, (3) in overvaluing the Madison County farm,

(4) in failing to credit husband for his payments reducing the

marital debt and his nonmonetary contributions preserving the


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
marital assets, and (5) in refusing to reconsider or rehear the

issue of spousal support. 1

     Each party seeks an award of appellate attorney's fees and

costs.    Finding no error, we affirm the order of the trial court.

Furthermore, we award wife reasonable appellate attorney's fees

and costs and remand this matter to the trial court for

determination of those fees and costs.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the

proceedings as necessary to the parties' understanding of the

disposition of this appeal.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below and grant to that evidence all

reasonable inferences fairly deducible therefrom.   Wagner v.

Wagner, 16 Va. App. 529, 532, 431 S.E.2d 77, 79 (1993).   In

challenging a decision on appeal, the party seeking reversal bears

the burden of demonstrating error on the part of the trial court.

D'Agnese v. D'Agnese, 22 Va. App. 147, 153, 468 S.E.2d 140, 143

(1996).    "Fashioning an equitable distribution award lies within

the sound discretion of the trial judge and that award will not be


     1
       On brief, husband also argues that the trial court erred
in granting wife two monetary awards. However, we do not
address this issue because husband did not include it in his
"questions presented," as required by Rule 5A:20(c).


                                - 2 -
set aside unless it is plainly wrong or without evidence to

support it."   Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).   "Furthermore, unless it appears from the

record that the trial judge has abused his discretion, that he has

not considered or has misapplied one of the statutory mandates, or

that the evidence fails to support the findings of fact underlying

his resolution of the conflict in the equities, the equitable

distribution award will not be reversed on appeal."    Blank v.

Blank, 10 Va. App. 1, 9, 389 S.E.2d 723, 727 (1990).   "[T]he trier

of fact ascertains a witness' credibility, determines the weight

to be given to their testimony, and has the discretion to accept

or reject any of the witness' testimony."   Anderson v. Anderson,

29 Va. App. 673, 686, 514 S.E.2d 369, 376 (1999).

     "The burden is always on the parties to present sufficient

evidence to provide the basis on which a proper determination can

be made, and the trial court in order to comply with Code

§ 20-107.3 must have that evidence before it before determining to

grant or deny a monetary award."   Hodges v. Hodges, 2 Va. App.
508, 516, 347 S.E.2d 134, 139 (1986).   The trial court must

consider all of the factors set forth in Code § 20-107.3(E);

however, the trial court "need not quantify or elaborate exactly

what weight was given to each of the factors."   Taylor v. Taylor,

5 Va. App. 436, 444, 364 S.E.2d 244, 249 (1988).




                               - 3 -
       Here, the trial court awarded husband all of the Madison

County real estate owned jointly by the parties2 and ordered him

to pay wife for her share thereof within sixty days of entry of

the final decree.      Husband asserts the trial court knew he was in

bankruptcy, had no liquid assets to pay the award, and had no

borrowing ability.      Thus, husband argues, it was apparent that, in

order to satisfy the award, he would have to sell some of the real

estate, thereby incurring the tax consequences of such a sale.

Therefore, he concludes, the trial court erred in failing to

consider the tax consequences of such a sale, as required by Code

§ 20-107.3(E)(9).      We disagree.

       As indicated in his proposed decree, husband wanted to retain

the jointly owned Madison County farm and one-acre tract on Route

635.       However, husband introduced no evidence at trial of any tax

consequences of the division or transfer of the real estate he

requested or of any future sale of some or all of the real estate.

The trial court expressly found that there was "no evidence of the

tax consequences which will flow to either party from the proposed

division."      We hold, therefore, that the trial court properly

weighed and considered all of the evidence of tax consequences

before it, and did not err in not specifically taking into account



       2
       The Madison County real estate consisted of a farm, two
lots on Route 614, one tract on Route 635, and a one-tenth
undivided interest in eighty acres.


                                   - 4 -
the tax consequences of husband's potential future real estate

sale, about which no evidence was presented.

     For the same reasons, husband also contends the trial court

abused its discretion in ordering him to pay the equitable

distribution award to wife within sixty days of the date of entry

of the final decree or, failing to do that, pay nine percent

interest on the award from the date of entry of the final decree.

The award, he argues, should have been ordered to be paid in

installments.

     The trial court noted that classification, valuation, and

division of the property was made more difficult by husband's

pending bankruptcy proceedings.   The trial court also found that

the real estate was relatively nonliquid.   However, the record

reveals that husband was able to sell other parcels of land and

refinance his mortgages during the pendency of his bankruptcy

proceedings.    After sales and refinancing, the farm had over

$322,673 in equity.    Furthermore, the trial court's decision was

rendered in a letter opinion issued December 14, 1999, and payment

of the award was not required until sixty days after the date of

the entry of the decree, which occurred on May 14, 2000. 3   Upon

consideration of this evidence and all reasonable inferences



     3
       We further note that the decree appealed from recites the
U.S. Bankruptcy Court's approval of the award and division of
marital property on March 21, 2000 and the agreement of counsel
to certain transfers to satisfy the award.

                                - 5 -
fairly deducible therefrom, we hold that the trial court's

decision was not plainly wrong or without evidence to support it.

     Husband further contends the trial court abused its

discretion in accepting wife's opinion of the value of the farm

property.   He argues that wife's testimony should not have been

accepted because her credibility was significantly and repeatedly

impeached and because wife's lay opinion was without support or

explanation.   Thus, he concludes, it was error not to accept the

county tax assessment value, which he identifies in his appellate

brief as being $434,100.

     The trial judge noted, in making his ruling, that wife

contended the farm property was worth $444,901 and husband

contended its value was $434,100.   Although these figures were

used by the parties in their respective proposed decrees, there is

no evidence before us that shows or explains how these values were

arrived at or determined by the parties.   Husband argues in his

brief that the trial court should have used his proposed figure

because it was the county tax assessment value and, thus, more

reliable than wife's proposed figure.   However, we find nothing in

the record that supports his claim.    Husband produced no

documentation or other evidence to establish that his figure was

the county tax assessment value, much less that it was more

reliable than wife's figure.




                               - 6 -
     Our review of an appeal is restricted to the record.   Turner

v. Commonwealth, 2 Va. App. 96, 99, 341 S.E.2d 400, 401 (1986).

"An appellate court must dispose of the case upon the record and

cannot base its decision upon appellant's petition or brief, or

statements of counsel in open court.   We may act only upon facts

contained in the record."   Smith v. Commonwealth, 16 Va. App. 630,

635, 432 S.E.2d 2, 6 (1993).   Furthermore, we do not presume on

appeal that the trial court has erred.   Indeed,

           "[w]e have many times pointed out that on
           appeal the judgment of the lower court is
           presumed to be correct and the burden is on
           the appellant to present to us a sufficient
           record from which we can determine whether
           the lower court has erred in the respect
           complained of. If the appellant fails to do
           this, the judgment will be affirmed."

Id. (quoting Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255,

256-57 (1991)).   Here, upon review of the record, we conclude that

husband has failed to provide us with an adequate record to enable

us to address the factual issue he raises and determine whether

the trial court erred.   Therefore, we affirm the judgment of the

trial court.

     Husband next contends that the trial court erred by not

giving him credit in the equitable distribution award for his

having reduced the marital debt during the separation by $220,766

and for his nonmonetary contributions that preserved the marital

assets.   We disagree.



                               - 7 -
     Husband and wife agreed that their marital debt at the time

of trial was $111,228, the amount owed on the farm mortgage.    In

considering the factors of Code § 20-107.3(E), the trial court

adopted husband's proposed findings of fact setting forth his

positive monetary and nonmonetary contributions to the marriage

and the marital estate.   The trial court also noted in making its

equitable distribution award, as follows:

           Husband claims that he has paid on the
           secured debt since he and wife separated;
           that he applied his share of a marital asset
           (a promissory note payment) which was paid to
           the parties equally; and that he expended
           substantial personal effort in having the
           bankruptcy plan approved to save the farm
           from foreclosure. He contends the equity in
           the farm is his separate property.

     Although it did not recite specific reasons for its

conclusion, we can conclude from the record that the trial court

properly weighed and considered husband's evidence and all of the

requisite statutory factors in making its equitable distribution

award.   We hold that the award is not plainly wrong or without

evidence to support it.

     Finally, husband contends the trial court erred in denying

his motion to reconsider and rehear the issue of spousal support.

We find, however, that this claim is not properly before us.    For

one thing, husband's motion prayed for reconsideration only.

Because a motion to rehear was not before the trial court, we will

not consider an argument regarding such a motion here.     See Ohree


                               - 8 -
v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998)

(holding that Rule 5A:18 prohibits us from considering an argument

on appeal which was not presented to the trial court).

      Likewise, none of the specific arguments husband makes to us

on appeal as to why the trial court erred in denying his motion to

reconsider was set forth in his motion to the trial court.    Nor

was a record of husband's argument to the trial court presented to

us.   Furthermore, the order does not set forth the argument made

to the trial court or the reason for the trial court's ruling.

Thus, we may not consider husband's arguments. 4   See id.; Smith,
16 Va. App. at 635, 432 S.E.2d at 6.

      Because husband brought this appeal without merit, we deny

his request for an award of attorney's fees and costs and find

that wife should be compensated for the reasonable expenses

incurred in defending this unjustified appeal.     See O'Loughlin v.

O'Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996).    We

therefore, remand this case to the trial court solely for a

determination of those fees and costs.




      4
       On brief, husband also argues that the trial court's award
of spousal support to wife was excessive because wife does not
need support. However, we do not address this issue because it
was not included in husband's "questions presented." See Rule
5A:20(c).

                               - 9 -
     For the foregoing reasons, we affirm the order of the trial

court and remand for further proceedings consistent with this

opinion.

                                        Affirmed and remanded.




                              - 10 -